DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 9,775,627) in view of Semm (US 5,261,888), and further in view of Banks et al. (US 5,364,367), in view of Miller (US 2003/0225344).
Regarding claims 1, 4, and 5, Patel et al. (henceforth Patel) discloses an instrument for treating pain through decompression of a fluid within a bone of a living being (the device is fully capable of performing the claimed function as the cited combination sets forth structure sufficient for performing the claimed function as currently set forth), the instrument comprising: a pilot (trocar cannula 28) adapted to penetrate soft tissue between the bene and the skin of the living being (e.g., Col. 20, lines 13-14; along with the use of penetrating tool stylet 80), the plot having a first opening at a first end (proximal end) thereof, a second opening at an oppositely-disposed second end (distal end) thereof, an internal passage therebetween adapted for guiding a penetration tool (stylet 80), and being configured to seal against a surface of the bone (e.g., Figure 4A): at least one penetration means (stylet 80) sized to be inserted into the internal passage of the pilot and protrude through the second opening of the pilot (e.g., Figure 4A). Patel further discloses the use of fluid delivery or irrigation means (Col. 8, lines 15-17), but fails to explicitly disclose a bevel at the second end which circumscribes the second end, an anchor, and suction or irrigation means. 
Semm teaches (Figure 1) a trocar cannula (14) which comprises a second end (distal end) having a bevel formed thereon (Col. 3, lines 12-16) and which bevel circumscribes the second end.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the trocar cannula of Patel to comprise a bevel formed thereon so as to aid the cannula in passing through soft tissue via a reduction in perforation resistance as taught by Semm (Col. 3, lines 12-16).
Banks et al. (henceforth Banks) teaches (Figure 1) a cannula anchor (10) for securing a cannula to a patient (e.g., Figure 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Patel to comprise the cannula anchor of Banks so as firmly hold or retain a cannula within a body cavity of a patient during a procedure as taught by Banks (Col. 2, lines 24-30).
Miller teaches an apparatus for accessing the bone which comprises an irrigation means (opening 13; Figure 2C) formed in a needle penetration means (piercing member 24). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the penetration means of Patel to comprise the irrigation means of Miller to allow a user to provide suction to the target space during a procedure as taught by Miller (Paragraph [0041]).
Regarding claims 2 and 3, Banks further teaches (Figure 1) wherein the anchor (10) comprises a base (body of anchor) sized to accommodate a pilot therethrough (e.g., Figure 6), an adhesive on a first surface (skin side) for temporarily adhering the anchor to the skin, and an adhesive on a second surface of the base for temporarily adhering the anchor to the pilot (both the proximal and distal surfaces comprise adhesive for securing the anchor to a device as well as to the skin; Col. 7, lines 50-65 and Col. 8, lines 18-31); wherein the anchor further comprises at least one flap (8; Figure 1) that protrudes from the base and defines the second surface thereof (it’s located on the proximal side which comprises adhesive in the cited embodiment).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Semm in view of Banks in view of Miller, and further in view of Shachar et al. (US 2009/0318903).
Regarding claim 6, Patel/Semm/Banks/Miller teach the claimed invention substantially as set forth above for claim 1, but do not explicily disclose the implantable pump catheter system. 
Shachar et al. (henceforth Shachar) teaches an implantable pump (1) for dispensing fluid into tissue of a living being (e.g., Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Patel/Semm/Banks/Miller to comprise the implantable infusion pump of Shachar attached to the penetration means so as to allow a user to provide a therapeutic substance to the target site over time via a controlled manner as taught by Shachar (e.g., Paragraph [0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                         
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/14/2022